In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-21-00212-CV

GLENDA BROWN AND WILLIAM                   §   On Appeal from the 431st District
JONES, Appellants                              Court

                                           §   of Denton County (17-3609-158)
V.
                                           §   June 9, 2022

RUTH SANDERS, Appellee                     §   Memorandum Opinion by Justice Kerr

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellants Glenda Brown and William Jones must pay

all costs of this appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Elizabeth Kerr
                                          Justice Elizabeth Kerr